Case 3:12-cv-02389-PGS-DEA Document 901 Filed 10/15/19 Page 1 of 1 PageID: 17261


COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                              LLP
 COUNSELLORS AT LAW

PARK 80 WEST - PLAZA ONE 250 PEHLE AVE. SUITE 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423
                                                                             General E-mail: clphk@njlawfirm.com
                                                                             Internet Address: www.njlawfirm.com

                                                          PETER S. PEARLMAN, ESQ. Email: psp@njlawfirm.com
                                                          Direct Dial: 551‐497‐7131 / Cell Phone: 201‐709‐0597


                                               October 15, 2019

  Via ECF
  Honorable Douglas E. Arpert, U.S.M.J.
  United States District Court, District of New Jersey
  Clarkson F. Fisher Federal Building & U.S. Courthouse
  402 E. State Street
  Newark, New Jersey 08608

                 Re:    In Re: Lipitor Antitrust Litigation.
                        Case No.: 12-cv-02389-PGS-DEA

  Dear Judge Arpert:

  As one of the counsel for the Direct Purchaser Plaintiff Class, we submit on behalf of counsel for
  all parties, and with their concurrence, an additional Further Amended Scheduling Order,
  supplementing the further Amended Scheduling Order entered on October 1, 2019 (ECF No. 899).

  The parties request, respectfully, that if it meets with the Court’s approval, Your Honor So Order
  it. Naturally, counsel stand ready to discuss this with Your Honor should you wish.

                                               Respectfully,

                                               s/ Peter S. Pearlman
                                               Peter S. Pearlman

  PSP:mds
  Enclosure
